                 Case 1:18-cv-04476-LJL-SLC Document 72 Filed 02/05/20 Page 1 of 3




JAMES E. JOHNSON                             THE CITY OF NEW YORK
Corporation Counsel
                                           LAW DEPARTMENT                                        DONNA A. CANFIELD
                                                100 CHURCH STREET                           Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                  phone: (212) 356-2461
                                                                                             email: dcanfiel@law.nyc.gov



                                                                     February 5, 2020
        BY ECF
        Magistrate Judge Sarah L. Cave
        United States District Court
        Southern District of New York
        500 Pearl St., Room 702
        New York, NY 10007-1312

                              Re:     Local 3621, et al., v. City of New York et al.
                                      Civil Action Number: 18 CV 4476

        Dear Magistrate Judge Cave:

                        Pursuant to Your Honor’s January 29, 2020 Telephonic Order, Defendants
        provide this brief submission to address the three discovery issues that remain in contention: (1)
        Plaintiffs’ request for “other litigation and/or complaints of discrimination regarding promotions
        in the EMS Bureau received by Defendants from 1996 to present (see Dkt. 70-1 at page 4 of 6);
        (2) Defendants’ request for information and/or documents related to any outside employment by
        the individually-named Plaintiffs (see Dkt. 69-1 at Document Requests Nos. 23 and 27) and (3)
        Defendants’ request for medical/mental health releases (see Dkt. 69-1 at Document Requests
        Nos. 19 and 26). Each are discuss separately below.
                 1. Plaintiffs’ request for “other litigation and/or complaints of discrimination
                    regarding promotions in the EMS Bureau received by Defendants from 1996 to
                    present.”
                       In response to this request, Defendants have agreed to produce all formal internal
        and administrative substantiated complaints and/or jury verdicts, as well as any settlements
        resulting from claims of race, gender, and disability discrimination in the EMS promotional
        process, and claims of retaliation from the use of Family Medical Leave Act (“FMLA”) leave
        when considering candidates for EMS promotion for the time period of 2012 to present.
        Plaintiffs, on the other hand, seek all complaints, whether substantiated or unsubstantiated.
        Defendants submit that only evidence of discrimination and/or retaliation is relevant and
        proportional to the claims in this action.
                      The 2015 amendments to the Federal Rules of Civil Procedure changed the scope
        of discovery available in employment discrimination cases. Under the revised rule, information
       Case 1:18-cv-04476-LJL-SLC Document 72 Filed 02/05/20 Page 2 of 3
Honorable Sarah L. Cave
Local 3621, et al., v. City of New York et al.
February 5, 2020
Page 2 of 3

is discoverable if it is relevant to any party’s claim or defense and is proportional to the needs of
the case. Fed. R. Civ. P. 26(b)(1). Factors to consider include “the importance of the issues at
stake in the action, the amount in controversy, the parties’ relative access to relevant information,
the parties’ resources, the importance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefit.” Id. The cases cited
by Plaintiffs—Louison v. Blue Cross Blue Shield of Greater N.Y., 1990 WL 108347, at *1
(S.D.N.Y. July 23, 1990) and Jhirad v. TD Securities USA, Inc., 2003 WL 1872654 (S.D.N.Y.
April 10, 2003)—pre-date the 2015 amendments, did not consider the factors listed above, and
therefore, allowed for wide-ranging discovery requests. Post-2015, each discovery request is
now subject to an examination by the courts under the amended Rule 26(b)(1) and its
proportionality factors, which generally result in a narrower scope of discovery.
                In this case, Plaintiffs’ broadly-worded request seeking all complaints is neither
relevant nor proportional to the needs of the case. Plaintiffs have not established how the
majority of these documents sought are more than of minimal importance in resolving the issues
in the action, or how the volume of documents requested is proportional to their claims. See
Mayo-Coleman v. Am. Sugar Holding, Inc. 2016 U.S. Dist. LEXIS 118309 at *13-14 (August 9,
2016) (court denied plaintiff’s discovery request that defendants disclose “any evidence of prior
complaints of discrimination and retaliation,” on the grounds that the “demand for the disclosure
. . . is based on [nothing] more than conjecture,” and “such a sweeping request for information
makes the relevancy of the information to the claims or defenses asserted in this action suspect”);
see also Vaigasi v. Solow Mgmt. Corp., 2016 U.S. Dist. LEXIS 18460 at *13-14 (S.D.N.Y. Feb.
16, 2016)(proportionality “focuses on the marginal utility of the discovery sought,” and
“[p]roportionality and relevance are ‘conjoined’ concepts; the greater the relevance of the
information in issue, the less likely its discovery will be found to be disproportionate”). Here,
Plaintiffs simply have not established the appropriateness of requiring Defendants to scour their
records for the last 8 years of all unsubstantiated discrimination claims—whether formal or
informal, internal or administrative—and as such, Plaintiff have not established that all this
information is relevant to the parties’ claims or defenses and proportional to the needs of the
case. Accordingly, unless Plaintiffs are able to make a specific factual showing that
unsubstantiated claims are relevant and proportional to the needs of the case, Defendants
respectfully request that the Court limit this request as set forth by Defendants above.
       2. Defendants’ request for information and/or documents related to any outside
          employment by the individually-named Plaintiffs
               After review, Defendants have determined that any information concerning
outside employment will be sought, if necessary, following deposition testimony of the
individually-named Plaintiffs.
       3. Defendants’ request for medical/mental health releases
               After review, Defendants have determined that any information concerning
outside employment will be sought, if necessary, following deposition testimony of the
individually-named Plaintiffs.
       Case 1:18-cv-04476-LJL-SLC Document 72 Filed 02/05/20 Page 3 of 3
Honorable Sarah L. Cave
Local 3621, et al., v. City of New York et al.
February 5, 2020
Page 3 of 3


                                                 Respectfully submitted,


                                                 ECF           /s/
                                                 Donna A. Canfield
                                                 Assistant Corporation Counsel
                                                 dcanfiel@law.nyc.gov

cc:    Yetta G. Kurland
       (by ECF)
